Me. Justice Linscott delivered the opinion of the court: This claim was filed March 3, 1934 for the sum of $44.28, and alleges that due to an error in bringing forth the amount of beer on hand as of October 1, 1933, the amount was shown as 3,210% gallons instead of the correct amount, of 752 gallons. Consequently, the claimant overpaid taxes on the same in the amount of $48.78. It appears that this amount was later audited by the Department of Finance, and the amount found due was $44.28. Claimant is no longer an importer of beer. This court has held that “where it appears from undisputed facts that tax, in excess of amount due was made through mutual mistake of fact, and the Attorney General concedes that claimant is entitled to an award for such excess, an award will be made.” Commercial Nat. Bank & Trust Co. vs. State, 7 C. C. R 122; Bates Valve Bag Corp. vs. State, 7 C. C. R. 64; Cairo Water Co. vs. State, 7 C. C. R. 6. We, therefore, make an award and recommend payment of same in the sum of $44.28.